

116 HR 7195 IH: To authorize the Secretary of the Navy to enter into contracts for the procurement of amphibious vessels, and for other purposes.
U.S. House of Representatives
2020-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7195IN THE HOUSE OF REPRESENTATIVESJune 11, 2020Mr. Wittman (for himself and Mr. Palazzo) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo authorize the Secretary of the Navy to enter into contracts for the procurement of amphibious vessels, and for other purposes.1.Multiyear procurement authority for amphibious vessels(a)Authority for multiyear procurementExcept as provided in subsection (b) and subject to section 2306b of title 10, United States Code, the Secretary of the Navy may enter into one or more multiyear contracts for the procurement of the following:(1)Three amphibious transport dock vessels designated LPD–31, LPD–32, and LPD–33.(2)One amphibious landing helicopter assault vessel designated LHA–9.(b)Limitation on contract authorityThe Secretary of the Navy may not enter into a contract under subsection (a) until the date on which the Secretary certifies to the congressional defense committees that the procurement of the vessels specified in such subsection is consistent with—(1)the most recent 30-year shipbuilding plan of the Navy; and(2)the most recent Commandant’s Planning Guidance of the 38th Commandant of the Marine Corps.(c)Limitation on contract modificationThe Secretary of the Navy may not modify a contract entered into under subsection (a)(1) if the modification would increase the total target price of the three amphibious transport dock vessels by more than 10 percent above the target price specified in the original contract awarded for the vessels under subsection (a)(1).(d)Use of incremental funding for LPD–31 and LHA–9With respect to a contract entered into under subsection (a) for the vessel LPD–31 or the vessel LHA–9, the Secretary may use incremental funding to make payments under the contract.(e)Authority for advance procurementThe Secretary of the Navy may enter into one or more contracts, beginning in fiscal year 2021, for advance procurement associated with the vessels for which authorization to enter into a multiyear procurement contract is provided under subsection (a) and for equipment or subsystems associated with the vessels, including procurement of—(1)long lead time material; or(2)materiel or equipment in economic order quantities when cost savings are achievable.(f)Condition for out-Year contract paymentsA contract entered into under subsection (a) shall provide that any obligation of the United States to make a payment under the contract for a fiscal year after fiscal year 2021 is subject to the availability of appropriations or funds for that purpose for such later fiscal year.(g)Limitation on termination liabilityA contract for the construction of vessels entered into under subsection (a) shall include a clause that limits the liability of the United States to the contractor for any termination of the contract. The maximum liability of the United States under the clause shall be the amount appropriated for the vessels covered by the contract regardless of the amount obligated under the contract.(h)RepealSections 127 and 129 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92) are repealed.